Goldman, J.
(dissenting). In this appeal from a murder in the first degree conviction, the principal claim of error is that defendant’s wife should not have been permitted to testify to the circumstances surrounding the alleged killing of the victim. From the outset, defense counsel constantly objected to receipt of wife’s testimony on the ground that these were confidential communications made by one to the other during their marriage and, therefore, privileged. (Penal Law, § 2445; CPLR 4502, subd. [b].)
Prior to the trial, defendant and his wife had been convicted in Virginia of murder in the second degree, for which he received a 20-year sentence and she 10 years. In April, 1961, after their *237arrest in Virginia, the wife related to authorities facts concerning the murder by her husband of a woman in Onondaga County in 1949. Confronted with his wife’s statement, defendant made a full and detailed written confession admitting the murder and substantially corroborating his wife’s story. He was thereafter indicted and tried for this crime in Onondaga County. A pretrial hearing on the admissibility of the confession was had and the court found the confession to be voluntarily made.
In order to rule on the competency of the wife to testify for the prosecution, the trial court, without the presence of the jury, permitted the prosecutor and defense to question the wife at length about her relationship with her husband. The adoption of this procedure by the court under the circumstances was justified and proper. That examination elicited the fact that the parties had been married in 1934, more than 30 years before the trial of this case. The wife testified that after the birth of her first child, her affection for her husband lessened because of his neglect of her and his cruelty to her and their child. Notwithstanding this, she continued to live with her husband and to have regular sexual relations with him right up to 1961 when they were arrested in Virginia. At no time did she ever complain to the authorities about the conduct of her husband or of her alleged fear of him. Her statement that she ‘ ‘ was afraid of her husband ’ ’ after the murder of the Onondaga woman in 1949 is difficult to square with the fact that she never separated from him, that she lived daily with him as husband and wife and gave birth to 6 more of his children, making a total of 10 during their married fife. Her silence and inaction during all the years he allegedly beat her and their children, broke their children’s arms and legs and starved them, can only be evidence of greater affection for her husband than for her children. Not even after the deaths of two of their children while in Syracuse and the death of the third child in Virginia, for which both spouses were convicted, did the wife ever make complaint to the police or other public officials. Her statements that her affection for her husband had greatly diminished are against the weight of the evidence when contrasted with her relationship with her husband during the 30 years that she allegedly changed her affection from love to hate. It is significant that even after the parties were arrested in Virginia her letters to her husband and her actions were those of a normal if not a devoted wife. Would a wife who hated her husband be ‘‘ hugging him and kissing him ’ ’, as she admitted she had done when she saw him in the Virginia prison? In the letters she wrote to him in the prison she *238expressed concern for his health and asked him to take care of himself. Furthermore, she repeated that ‘ ‘ my feelings toward you will always be the same, Ed, and I will always pray for you no matter what. Love, Irene. ’ ’ These letters of concern and affection for the defendant spoke louder than the negative expressions of the wife on the witness stand as to her affection for her husband.
Would the defendant have assaulted and killed the victim if a third party rather than his wife were present? “ It cannot be supposed that the defendant would have so conducted himself except in reliance upon the free and unrestrained privacy of the marital relation and the socially desirable confidence which exists, and should exist, between husband and wife.” (People v. Daghita, 299 N. Y. 194, 199.) This restraint on the wife’s competency to testify as to “ communication, made by one to the other during their marriage ” (Penal Law, § 2445) “ means more than mere oral communications or conversations between husband and wife. It includes knowledge derived from the observance of disclosive acts done in the presence or view of one spouse by the other because of the confidence existing between them by reason of the marital relation and which would not have been performed except for the confidence so existing. An act may communicate knowledge to the known observer and repose a confidence in him as clearly and unmistakably as if accompanying descriptive words were uttered.” (People v. Daghita, supra, pp. 198-199.) Even if it were to be held that the conversations between defendant and his wife and his actions in her presence were not privileged while the victim was alive and conscious (People v. Ressler, 17 N Y 2d 174), the privilege attached once the defendant had beaten the victim into unconsciousness. After that point in time no third party was present, after which the defendant stomped upon his victim and crushed out what life remained, if any, after unconsciousness. Furthermore, the privilege would attach to all the wife’s testimony as to the disposition of the body and the incriminating acts of defendant for several hours immediately after the murder. In People v. Oyola (6 N Y 2d 259, 265) admissions made by a husband to his wife concerning the crime were held confidential and therefore inadmissible even though the spouses were separated at the time. It is clear that a substantial portion of the wife’s testimony, as to the commission of the crime, was confidential and defendant’s objection to its receipt should have been sustained. Notwithstanding the other proof of defendant’s guilt, the error in receiving that part of the wife’s testimony which was privileged requires reversal and a new trial.
*239Although appellant has not raised this issue, there is another facet of the trial which may well have been prejudicial and may have affected defendant’s right to a fair trial. The prosecution produced as a witness one James L. King, who was identified as 11 a judicial officer of the State of Virginia ’ ’. He testified that he was ‘ ‘ Justice of Peace of the Henrico County Court ” and as a “ judicial officer ” was empowered to take acknowledgments in the State of Virginia. The witness identified £ £ Exhibit 6 ” as the ££ statement that was sworn to under oath by Mr. Dudley in my yard ” and was signed in his presence. Furthermore, the Justice asked defendant if 11 what was contained therein was the truth ’ ’ and he acknowledged that it was. Defendant’s confession was then offered in evidence and objection was duly made but solely on the ground that the prosecution had failed to prove beyond a reasonable doubt that the statement was voluntarily made. The objection was overruled and the exhibit admitted and read to the jury.
The Court of Appeals has recently ordered new trials in three cases in which defendants ’ statements were acknowledged and sworn to before Justices of the Peace. In People v. Foley (8 N Y 2d 153, 155) the court stated that ££ Whether or not the use at the trial of the confession sworn to before the Justice of Peace was £ testimonial compulsion ’ in the strict sense, its introduction in evidence in a capital case was under all the circumstances so contrary to our concepts of proper trial practice that a new trial is required.” The same criticism of this practice was repeated in People v. Oakley (9 N Y 2d 656, 657) where a new trial was ordered for the reason that “ We disapprove the taking of or the swearing to confessions before any judicial officer.” In People v. Warner (9 N Y 2d 670, 671) the Court, citing Oakley, again reversed where ££ The Justice of the Peace placed defendant under oath and asked defendant if he swore that such confession was true.” In Foley and Warner the execution of the statements took place in the Magistrates’ courtrooms while in Oakley and the instant case the execution occurred at the homes of the Justices of the Peace. In each case, however, ££ testimonial compulsion ” resulted because the statements ££ had been sworn to before a judicial officer ” (People v. Foley, supra, p. 155).
The majority opinion concludes that defendant’s guilt has been amply demonstrated by his admissions and confession. Although we agree that this may be true, we must remind ourselves that Vicious though the crime was, convincing though the evidence of guilt may seem to be, we could affirm only if we were to announce a doctrine that the fundamentals of a fair trial *240need not be respected if there is proof in the record to persuade us of defendant’s guilt. We are not prepared to announce such a doctrine.” (People v. Mleczko, 298 N. Y. 153,163.)
Williams, P. J., and Henry, J., concur with Del Veochio, J.; Goldman, J. dissents and votes to reverse and grant a new trial, in opinion, in which Bastow, J., concurs.
Judgment affirmed.